        Case 1:18-cv-07653-VM Document 34 Filed 11/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                               11/20/2020
DENISE ABREU,                    :
                                 :
                  Plaintiff,     :                          18 Civ. 7653 (VM)
                                 :
          -against-              :                           CONDITIONAL
                                 :                    ORDER OF DISCONTINUANCE
NYU LANGONE HOSPITALS et al.,    :                        WITHOUT PREJUDICE
                                 :
                                 :
                  Defendants     :
---------------------------------X

VICTOR MARRERO, U.S.D.J.:

      The parties having informed the Court that they have reached an

agreement in principle to settle this action without further litigation,

(see Attached Letter) it is hereby

      ORDERED, that this action be conditionally discontinued without

prejudice and without costs. Within 30 days of the date of this Order,

the parties may submit to the Court their own Stipulation of Dismissal

for the Court to So Order. Any application for restoration of the action

to the active calendar of this Court must be made by letter within 30

days of the date of this order. Upon such notification, the defendant(s)

shall continue to be subject to the Court's jurisdiction, the Court shall

promptly reinstate the action to its active docket and the parties shall

be   directed    to    appear   before     the    Court,    without     the    necessity   of

additional      process,   on   a   date    within     10   days   of    the    plaintiff’s

application      for    reinstatement,           to   schedule     remaining      pre-trial

proceedings and/or dispositive motions, as appropriate. This Order shall

be deemed a final discontinuance of the action with prejudice in the
         Case 1:18-cv-07653-VM Document 34 Filed 11/20/20 Page 2 of 3



event plaintiff has not requested restoration of the case to the active

calendar within such period of time.

     The Clerk of Court is directed to terminate any pending motions

and to close this case.



SO ORDERED.

Dated:      NEW YORK, NEW YORK
            20 November 2020
         Case 1:18-cv-07653-VM Document 34 Filed 11/20/20 Page 3 of 3




                                           600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                               LOUIS P. DILORENZO, ESQ.
                                                                                       ldilorenzo@bsk.com
                                                                                            P: 646.253.2315
                                                                                            F: 646.253.2301
                                                                                            C: 646.207.1997
November 20, 2020

VIA ELECTRONIC MAIL
chambersnysdmarrero@nysd.uscourts.gov

Hon. Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street, Suite 1610
New York, NY 10007-1312

             Re:     Abreu v. NYU Langone Hospitals et al
                     Case No.: 1:18-cv-07653(VM)

Dear Judge Marrero:

       This firm represents Defendants in the above-captioned matter. I write to inform
the Court that there is no need for the conference scheduled for 3:00pm this afternoon.
The parties have recently reached a tentative settlement in this matter and need a short
period of time to work out the details. The parties expect a stipulated dismissal, with
prejudice, to be filed within thirty-days. If the conference can be canceled and the civil
action held in abeyance until we file the stipulation of dismissal, we would appreciate it.

Respectfully submitted,

BOND, SCHOENECK & KING, PLLC



Louis P. DiLorenzo
Managing Member

LPD/jb

cc:   Ishan Dave (by email)
